DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 9/30/22 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is considered indefinite because the determination of temperature and pressure is vague, thus preventing the unambiguous determination of the limitations implied, and of the scope of protection of the claim. The “determining” could be reduced to mere mental steps. Furthermore, the term "modeling” used is vague and ambiguous in the context in which no use of a specific model is defined in the claim, leaving the reader in doubt with regard to the precise meaning of the aforermentioned term. 
Claims 6-8 refer in a very vague way to the determination of
equilibrium constants which iteratively used, result in the desired wettability alteration of claim 1, and on iterations of an injection fluid providing a similar zeta
potential polarity to that of an unspecified brine/rock interface and the crude oil/
bring interface. The aforementioned features could be considered mere mental steps and are considered as reflecting a mere co-location of features with the rest of the features of the respective claims (including the features of the claims on which the respective claims 6-8 depend) which do not unambiguously define any synergy among all the features. Thus, the aforementioned claims reflect more an objective/goal to be achieved then the actual unambiguously logical process through the desired wettability is achieved. 

Claim 8, line 3 recites “similar” which is a relative term which renders the claim indefinite. The term “similar zeta potential polarity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/105395 (WO’395 cited by applicant).
  	With respect to claim 1, WO’395 discloses a method for recovering hydrocarbons from a hydrocarbon-containing formation (paragraph 4), the method comprising: .
determining the hydrocarbon-containing formation temperature (claim 1, step c,
in the context in which the present claim 1 is not specific with regard to the way
in which the formation temperature is determined, and of the fact that the flow-
back temperature reflects the formation temperature}; determining one or more properties of the formation (claim 1, step 1), where the properties are selected from a group consisting of total acid number of the hydrocarbons, total base number of the hydrocarbons, rock type (claim 1, step 1}, and brine ionic composition; determining a desired amount of wettability alteration of the formation (claim 1, step a); 
modeling the formation (fig.7, 112} based on the determined temperature, and
one or more properties to output an estimated wellbore fluid composition (claim 1}, wherein the estimated wellbore fluid composition provides the desired
amount of wettability alteration of the formation (fig.7, claim 1}; preparing an aqueous wellbore fluid based on the estimated wellbore fluid composition (fig.7, 116, implies also preparing the fluid}; and injecting the aqueous wellbore fluid into a formation (fig.7, 118).

 The WO’395 reference fails to teach that the method is comprising “determining the hydrocarbon-containing formation pressure; and “modeling the formation based on the determined pressure”. The distinguishing feature of claim 1 is merely a normal design feature which does not provide any unexpected advantageous technical effect or results. Further, the determined properties of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative determined properties in the method of WO’395, as based on the desired modeling of the formation to be applied therewith. 

With respect to claims 2-5, measuring or estimating pressure and temperature are normal design possibilities in this specific field, which do not provide any unexpected advantageous technical effect or results. It would be considered obvious to one of ordinary skill in the art to measure or estimate such parameters. 

With respect to claims 6-8, although the reference may be silent to wherein the modeling comprises: iteratively determining equilibrium constants of a crude oil / brine surface reaction and a brine / rock surface reaction based on the determined formation pressure, formation temperature, and the one or more properties of the formation;
 wherein the modeling further comprises: using the determined equilibrium constants, iteratively determining the estimated wellbore fluid composition that provides the desired amount of wettability alteration of the formation; or wherein the iteratively determining the estimated wellbore fluid composition comprises: iterating an injection fluid composition to determine an injection fluid composition that provides a similar zeta potential polarity at the brine/rock interface and the crude oil/brine interface as instantly claimed. It would have been considered obvious to one skilled in the art to provide for such steps insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCarty et al. teaches a method that includes obtaining hydrocarbon samples and/or molecular characteristics properties of the hydrocarbon samples; compiling a database comprising the rock parameters, the brine parameters, the hydrocarbon parameters, the contact angle properties, the zeta potential properties, the wettability properties, the interfacial tension properties, the ion selectivity properties, the cation exchange capacity properties, the disjoining pressure properties, the cation exchange and charge compensation properties and/or the kinetic and mass transfer properties, generating at least one model representative of the subterranean formation utilizing information from the database, and performing mechanistic modeling using numerical simulation or experimental design methods to estimate hydrocarbon recovery from the subterranean formation for the fracturing fluid composition being injected into the subterranean formation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        12/2/2022